Citation Nr: 1208112	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for migraine headaches, currently rated as 30 percent disabling.  

2.  Entitlement to a compensable rating for residuals of a left ear injury with hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 to August 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Seattle, Washington Regional Office (RO).  As the Veteran lives in Florida, the St. Petersburg RO has properly assumed jurisdiction over the claim.  

This case was previously before the Board in September 2010.  At that time, the Board denied three of the Veteran's claims for service connection.  The Board also remanded the Veteran's claim for service connection for psychomotor seizures as well as for increased ratings for migraines and residuals of a left ear injury.

On remand, the Appeals Management Center (AMC) granted the Veteran's service connection claim for psychomotor seizures in a May 2011 rating decision.  As the grant of service connection represents a complete grant of benefits on appeal, this issue is no longer before the Board.  The Board also notes that, as a result of its remand and the subsequent awarding of service connection, the Veteran is also now in receipt of a total disability rating based on individual unemployability (TDIU).  Accordingly, the Board need not remand the Veteran's claims for increased ratings to determine whether such an award is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran's migraines are productive of prostrating attacks occurring at least once a month, but not of very frequent attacks productive of severe economic inadaptability.  

2.  The results of an audiological evaluation performed in June 2011 shows that the Veteran had an average puretone threshold in decibels in his left ear of 73, and he had word recognition scores using the Maryland CNC word list of 56 percent. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for the Veteran's migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code (DC) 8100 (2011).

2.  The criteria for a compensable rating for the Veteran's left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107; 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1-4.14, 4.85, 4.86, DC 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

First, with respect to the Veteran's claim for an increased initial rating for migraines, service connection for this issue was granted in a September 2005 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's claim for an increased rating for his left ear injury, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran subsequently was given notice regarding the particular Diagnostic Code under which his disability has been rated and the criteria required for an increased rating.  His case was thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims on appeal.  

As noted above, the Board remanded the two claims that remain on appeal in September 2010.  Specifically, the Board asked that the RO inform the Veteran that he may have his headache condition reviewed under the new evaluation for residuals of a traumatic brain injury (TBI).  The Board also asked that the Veteran be afforded a VA examination with respect to both his migraines and to his ear injury.  

A review of the Veteran's claims file reveals that each of these directives has been accomplished.  The Veteran was sent a letter in September 2010 that informed him that he could be evaluated under the new criteria for TBI.  Following his undergoing a TBI examination, he is now service-connected for a TBI in addition to his service-connected migraine condition.  The Veteran also underwent VA examinations with regard to both his claims for increased ratings.  As each of the Board's directives was accomplished, the Board thus finds substantial compliance with its September 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the record shows the Veteran fell down a flight of stairs in June 1982 during his active service; all of his current service-connected disorders are related to this in-service fall.  Indeed, the Veteran sought service connection for his left ear injury in September 1982, and the RO granted that claim in June 1983, assigning a noncompensable rating.  

The Veteran sought an increased rating for his ear injury and service connection for his migraines in a March 2005 claim.  After undergoing VA examinations, the RO issued a rating decision in September 2005.  This decision granted service connection for his migraines (assigning a noncompensable rate) but denied his claim for an increased rating.  The Veteran filed a Notice of Disagreement with this decision in October 2005.  The RO issued a Statement of the Case in August 2006, and the Veteran filed a Substantive Appeal in September 2006.  

When this case first came before the Board in September 2010, the Board remanded the Veteran's claims for further development.  During that development, the Veteran was granted service connection for his psychomotor seizures and for a TBI; he was also granted a total disability rating based on individual unemployability (TDIU).  The Veteran underwent VA examinations germane to each of his claims on appeal, and in May 2011, the AMC increased the Veteran's rating for his migraines to 30 percent effective the date of his claim.  The AMC issued a Supplemental Statement of the Case in October 2011, and the case has now returned to the Board.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's two claims for increased ratings are evaluated separately below.

Increased Initial Rating for Migraine Headaches

The Veteran's migraines have been evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8100.  Under that Diagnostic Code, a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The Veteran underwent a VA neurological disorder examination in July 2005.  The Veteran reported suffering from two to three headaches per week.  He stated that the headaches were incapacitating, requiring him to lie down in a dark and quiet room.  He stated that his headaches may last for two or three days, and that they are associated with nausea and vomiting.  He stated that he misses around 18 days of work per year because of his headaches.  The examiner diagnosed the Veteran as suffering from chronic migraine headaches.  

In March 2006, the Veteran reported that his migraines were becoming less frequent.  

In his September 2006 Substantive Appeal, the Veteran stated that, though his VA treatment records do not show that he has complained of suffering from migraines, he stated that his lives a great distance from VA treatment facilities and often suffers from his headaches at night.  The Veteran also stated that he took over the counter medication for his headaches until VA prescribed something for him.  He stated that he feels he is entitled to at least a 30 percent rating, as his headaches happen more than once per month.  

In a November 2010 VA epilepsy and narcolepsy examination, the Veteran was diagnosed as suffering from migraines with only mild functional limitations.  

In a February 2011 VA nursing note, the Veteran stated that he had not suffered from headaches for several weeks.  In a September 2011 neurology note, the Veteran reported not suffering from any migraines for many months.  

Given the foregoing, the Board finds that the Veteran's service-connected migraines more closely approximate the 30 percent rating that he has been assigned.  Again, an increased 50 percent rating would only be warranted with evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Here, though there is evidence that the Veteran suffered from prostrating and prolonged attacks, the evidence does not support that these attacks were productive of severe economic inadaptability.  A review of the Veteran's claims file shows that the Veteran remained employed in a civil service job until 2007 and he continued some form of work until 2009.  In a July 2005 VA mental disorders examination, the Veteran stated that he had been employed in his civil service position since his separation in 1982.  When the Veteran did retire in 2007 and stop working entirely, he stated that it was on account of a nonservice-connected back injury and not because of his headaches.  Further, the examiner from the Veteran's November 2010 VA examination reported that the Veteran's migraines were productive of only mild functional limitations.  

Given this evidence, the Board cannot find that the Veteran's migraines have been productive of severe economic inadaptability, and a 50 percent rating is thus not warranted.  

Also, as the Veteran's symptoms have remained fairly constant (if not improved) over the appeals period, staged ratings are not at issue.  Further, as the Veteran is now in receipt of a TDIU, the Board need not remand his claim for consideration of such a claim.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from prostrating headaches more than once a month, symptoms that are contemplated by the applicable rating criteria for headaches.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's migraines are productive of prostrating attacks occurring at least once a month, but not of very frequent attacks productive of severe economic inadaptability.  Accordingly, the Board concludes that the criteria for a 50 percent rating for the Veteran's migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8100.

Increased Rating for Residuals of a Left Ear Injury with Hearing Loss

Claims for increased ratings for hearing loss are governed by a schedule outlined in 38 C.F.R. § 4.85.  The Board undertakes a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests in conjunction with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.  

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Further, as the Veteran is only service-connected for the injury that he has suffered to his left ear, the Board must determine whether to use the audiometric data from the Veteran's nonservice-connected right ear in determining whether an increased rating is warranted.  VA regulation provides that compensation is payable for a combination of certain service-connected and nonservice-connected disabilities, provided that the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  In the case of hearing impairment, for both ears to be considered, the hearing impairment in the service-connected ear must be compensable to a degree of 10 percent or more without consideration of the other ear, and the Veteran must have hearing impairment in his nonservice-connected ear that meets the provisions of 38 C.F.R. § 3.385.  Id. § 3.383(a)(3).  

In this case, there is little evidence that is pertinent to the Veteran's claim.  

The Veteran underwent a VA audio examination in April 2005.  Though the results of the examination showed fairly profound hearing loss bilaterally, the examiner noted that the Veteran's responses were inconsistent and unexpected.  Accordingly, the examiner noted that the Veteran's responses did not pass the validity test and should not be evaluated as true.  The Board thus shall not analyze these results in its decision.  

The Veteran attended a VA audiology consult in May 2005.  Though complete audiometric test results were not included with the report, the VA audiologist did report that the Veteran had a severe sloping to profound hearing loss in his left ear and a mild sloping to moderately severe to profound loss in his right ear.  

The Veteran underwent a VA examination in June 2011, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
40
50
32.5
LEFT
40
40
105
105+
72.5

The average puretone threshold in the right ear was thus 33 (32.5) and in the left ear was 73 (72.5).  Speech recognition ability of 96 percent in the right ear and 56 percent in the left ear was recorded.  

As the June 2011 audiometric testing is the only reliable testing information available, it is also therefore considered to show the worst level of hearing loss.  Under Table VI contained in Diagnostic Code 6100, the left ear average puretone thresholds and speech recognition scores correspond to Level VIII.  As the Veteran's left ear hearing loss alone would not result in a compensable rating (i.e., his hearing loss does not correspond to Level X or XI on Table VI), his nonservice-connected right ear is assigned Level I.  The intersection point for these Levels under Table VII corresponds with the noncompensable rating that has been assigned.  Indeed, the Board notes that even if the Veteran's nonservice-connected right ear were to be considered, the Veteran's hearing would still warrant a noncompensable rating.  

As the Veteran's hearing loss disability has remained consistent over the appeals period, that is at no time during the course of the Veteran's appeal has medical evidence shown that the Veteran's bilateral hearing loss is of such severity as to warrant a compensable rating, staged ratings are not at issue.  

Further, in evaluating the Veteran's bilateral hearing loss, the Board notes that his hearing loss is not exceptional as defined by the applicable regulation.  No reliable examination revealed that the Veteran had hearing loss of 55 decibels or more at each of the four frequencies in his left ear, and the Veteran also does not have hearing loss of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz in his left ear.  His hearing loss is thus not considered to be an exceptional case.  38 C.F.R. § 4.86.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As such, the applicable rating criteria are considered to be adequate to evaluate the Veteran's disability.  The Diagnostic Code includes the specific manifestations of the Veteran's left ear hearing loss.  Thus, the first Thun criterion is thus satisfied, and the Board's inquiry ends here.  


ORDER

A 50 percent rating for the Veteran's migraine headaches is denied.

A compensable rating for the Veteran's left ear injury with hearing loss is denied.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


